        Case 2:21-cv-00388-JDP Document 9 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARTIN LEE FOSTER,                                   Case No. 2:21-cv-00388-JDP (PC)
12                       Plaintiff,                        ORDER DIRECTING PLAINTIFF TO
                                                           SUBMIT A COMPLETE IN FORMA
13            v.                                           PAUPERIS APPLICATION AND INMATE
                                                           TRUST ACCOUNT STATEMENT
14    STEVE WHITE,
15                       Defendant.
16

17          Plaintiff, a county inmate proceeding without counsel, has filed a civil rights action

18   pursuant to 42 U.S.C. § 1983. On April 7, 2021, plaintiff was directed to either pay the filing fee

19   or submit an application to proceed in forma pauperis. Plaintiff has submitted a request for leave

20   to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. However, the certificate portion of

21   the request, which must be completed by plaintiff’s institution of incarceration, has not been filled

22   out. Also, plaintiff has not filed a certified copy of his inmate trust account statement for the six-

23   month period immediately preceding the filing of the complaint. See 28 U.S.C. § 1915(a)(2).

24   Plaintiff will be provided the opportunity to submit a completed in forma pauperis application

25   and a certified copy in support of his application.

26          In accordance with the above, it is hereby ORDERED that:

27          1. Plaintiff’s motion to proceed in forma pauperis, ECF Nos. 7 & 8, is denied without

28   prejudice.
                                                           1
        Case 2:21-cv-00388-JDP Document 9 Filed 04/27/21 Page 2 of 2


 1            2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 2   Forma Pauperis By a Prisoner.

 3            3. Plaintiff shall submit, within thirty days from the date of this order, a completed

 4   affidavit in support of his request to proceed in forma pauperis on the form provided by the Clerk

 5   of Court.

 6            4. Plaintiff shall submit, within thirty days from the date of this order, a certified copy of

 7   his inmate trust account statement for the six-month period immediately preceding the filing of

 8   the complaint. Plaintiff’s failure to comply with this order will result in a recommendation that

 9   this action be dismissed without prejudice.

10
     IT IS SO ORDERED.
11

12
     Dated:      April 26, 2021
13                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
